                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

CHARLI E. MASSEY,

       Plaintiff,

v.                                                                 No. 18-cv-1122 GJF/SMV

CITY OF RUIDOSO DOWNS,

       Defendant.

               ORDER SETTING TELEPHONIC STATUS CONFERENCE

Date and time:        January 7, 2019, at 1:30 p.m.

Matter to be heard: Case status and the Court’s expectations regarding Initial Disclosures

       A telephonic status conference is set for January 7, 2019, at 1:30 p.m. Counsel must call

the Court’s AT&T Conference Line, (888) 363-4734 (access code: 4382538), to connect to the

proceedings.   The Court requests that counsel read Fed. R. Civ. P. 26(a)(1) (Required

Disclosures—Initial Disclosures) prior to the status conference.

       IT IS SO ORDERED.



                                                             _____________________________
                                                             STEPHAN M. VIDMAR
                                                             United States Magistrate Judge
